

117 HR 3957 IH: Enhancing Detection of Human Trafficking Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3957IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Walberg (for himself and Mr. Sablan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to train certain Department of Labor personnel how to effectively detect and assist law enforcement in preventing human trafficking during the course of their primary roles and responsibilities, and for other purposes.1.Short titleThis Act may be cited as the Enhancing Detection of Human Trafficking Act.2.Definition of human traffickingIn this Act the term human trafficking means any act or practice described in paragraph (11) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).3.Training for Department personnel to identify human trafficking(a)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall implement a program to—(1)train and periodically retrain relevant personnel across the Department of Labor that the Secretary considers appropriate, how to effectively detect and assist law enforcement in preventing human trafficking during the course of their primary roles and responsibilities; and(2)ensure that such personnel regularly receive current information on matters related to the detection of human trafficking, including information that becomes available outside of the Department’s initial or periodic retraining schedule, to the extent relevant to their official duties and consistent with applicable information and privacy laws.(b)Training describedThe training referred to in subsection (a) may be conducted through in-class or virtual learning capabilities, and shall include—(1)methods for identifying suspected victims of human trafficking and, where appropriate, perpetrators of human trafficking;(2)training that is most appropriate for a particular location or environment in which the personnel receiving such training perform their official duties;(3)other topics determined by the Secretary to be appropriate reflecting current trends and best practices for personnel in their particular location or professional environment;(4)a clear course of action for referring potential cases of human trafficking to the Department of Justice and other appropriate authorities; and(5)a post-training evaluation for personnel receiving the training.4.Report to CongressNot later than 1 year after the date of the enactment of this Act, and each year thereafter, the Secretary of Labor shall report to the appropriate congressional committees on the training provided to the personnel referred to in section 3(a), including—(1)an evaluation of such training and the overall effectiveness of the program required by this Act;(2)the number of cases referred by Department of Labor personnel in which human trafficking was suspected and the metrics used by the Department to accurately measure and track its response to instances of suspected human trafficking; and(3)the number of Department of Labor employees who have completed such training as required by this Act.